Citation Nr: 9901049	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  95-04 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to an effective date earlier 
than July 19, 1988, for an allowance of a 100 percent 
schedular disability rating for service-connected 
arteriosclerotic heart disease with hypertension and status 
post coronary artery bypass graft.

2.  Entitlement to service connection for a low back disorder 
on a direct basis and as secondary to service-connected 
arteriosclerotic heart disease with hypertension and status 
post coronary artery bypass graft.

(The issue of entitlement to a total rating for compensation 
purposes on the basis of individual unemployability prior to 
July 19, 1988, is the subject of a separate reconsideration 
decision.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1956 to August 1958 
and active duty for training (ACDUTRA) from August 14, to 
August 27, 1977. 

The veteran raised the issue of clear and unmistakable error 
in a prior September 1982 Board decision in a June 1996 
written statement, that was received at the RO in July 1996.  
At that time, a claim of clear and unmistakable error with 
respect to a decision of the Board was not available.  See 
Smith v. Brown, 35 F.3d 1516 (Fed. Cir. 1994).  However, 
under the provisions of Public Law No. 105-111, a claimant 
may now raise a claim of clear and unmistakable error in a 
prior Board decision.  The act added a new section to the 
United States Code, 38 U.S.C.A. § 7111, and this section 
applies to claims pending on or filed after November 21, 
1997, including any claim alleging clear and unmistakable 
error in a prior Board decision.  See VAOPGCPREC 1-98.  The 
Board has imposed a temporary stay on adjudication of such 
issues until implementing regulations can be promulgated.  
When final regulations have been issued, the Board will lift 
the stay and begin to adjudicate these issues, including the 
issue specifically raised in this case.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that found that the veteran had not 
submitted new and material evidence to reopen his claim for an 
effective date earlier than July 19, 1988, for an allowance of 
a 100 percent schedular disability rating for service-
connected arteriosclerotic heart disease with hypertension and 
status post coronary artery bypass graft.

By memorandum dated in August 1997, the Vice Chairman of the 
Board ruled favorably on the Boards own motion to advance 
this case on the docket because of administrative error that 
resulted in significant delay in docketing the appeal.  See 
38 C.F.R. § 20.900(c) (1998).

In February 1998, a hearing was held before the undersigned, 
who is the Board member making this decision and who was 
designated by the Acting Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 1998).  

The veteran submitted a written statement directly to the 
Board in July 1998, subsequent to the issuance of the most 
recent supplemental statement of the case.  The RO has not 
considered this evidence as it pertains to the veterans 
claim; however, because this statement is cumulative of those 
already of record and considered by the RO, a remand is not 
required.  See 38 C.F.R. § 20.1304(c) (1998).

The veteran has also claimed entitlement to service 
connection for hearing loss and pulmonary and stomach 
disorders, as secondary to his service-connected heart 
disease; entitlement to separate compensable disability 
ratings for paroxysmal auricular flutter and fibrillation; 
entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151; and entitlement to special monthly compensation.  
These claims are referred to the RO for appropriate action.

The claim of entitlement to service connection for a low back 
disorder on a direct basis and as secondary to service-
connected arteriosclerotic heart disease with hypertension 
and status post coronary artery bypass graft is the subject 
of the remand immediately following this decision.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran argues that he is entitled to an effective date 
in 1977 for an award of 100 percent schedular rating for his 
service-connected heart disease because he was totally 
disabled because of this disability at that time.  His 
contentions are set forth in more detail below.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that new and material evidence 
has not been presented to reopen the claim of entitlement to 
an effective date earlier than July 19, 1988, for an 
allowance of a 100 percent schedular disability rating for 
service-connected arteriosclerotic heart disease with 
hypertension and status post coronary artery bypass graft.


FINDINGS OF FACT

1.  In March 1992, the Board granted the veteran entitlement 
to an effective date of July 19, 1988, for a 100 percent 
schedular disability rating for his service-connected heart 
disease.

2.  Evidence has not been presented or secured since the 
March 1992 Board decision that is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSIONS OF LAW

1.  The March 1992 Board decision that granted the veteran 
entitlement to an effective date of July 19, 1988, for a 100 
percent schedular disability rating for his service-connected 
heart disease is final.  38 U.S.C.A. §§ 7103(a) and 7104 
(West 1991 & Supp. 1998).

2.  Evidence received since the March 1992 Board decision 
granting the veteran entitlement to an effective date of July 
19, 1988, for a 100 percent schedular disability rating for 
his service-connected heart disease is not new and material 
evidence, and the veterans claim has not been reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether new and material evidence has been presented to 
reopen a claim of entitlement to an effective date earlier 
than July 19, 1988, for an allowance of a 100 percent 
schedular disability rating for service-connected 
arteriosclerotic heart disease with hypertension and status 
post coronary artery bypass graft

Factual background

The veteran originally claimed entitlement to service 
connection for heart disease in May 1979.  His service 
medical records disclose that he was shown to suffer from 
heart disease during ACDUTRA in August 1977.  These records 
also indicate that he had applied for Social Security 
Administration (SSA) disability benefits and Civil Service 
pension.

In May 1978, the veteran underwent cardiac catheterization at 
Mount Sinai Hospital because of tachyarrhythmias and syncope.  
The examiners impression was one vessel coronary artery 
disease.  On exercise electrocardiogram, the veteran was able 
to exercise for seven minutes and seven seconds.  The 
exercise was terminated because of palpitations.  Pertinent 
findings included enhanced atrioventricular nodal conduction, 
both anterograde and retrograde, not responsive to digoxin or 
quinidine in doses given, but responding to propranolol, and 
predisposition to atrial fibrillation and atrial flutter 
noted.   

In April 1978 and April 1979, Melvin Kahn, M.D., the 
veterans treating physician, stated that because of the 
unpredictability of the veterans Stokes-Adams episodes and 
angina, he was disabled from all gainful employment.  

In January 1979, Nathaniel Plotkin, M.D. indicated that the 
veteran had no clinical evidence of heart disease prior to 
1977.

On VA examination in May 1980, the veteran complained of 
palpitations, chest pains, dizziness, always feeling tired 
and sluggish, difficulty breathing and periods of 
unconsciousness.  He had chest pain and palpitations after 
walking moderate distances.  The examiner diagnosed 
hypertension and arteriosclerotic heart disease, with regular 
sinus rhythm, a history of atrial fibrillation and angina.  
The veterans cardiac status was II and his prognosis was B.  

In July 1980, the RO granted the veteran entitlement to 
service connection for arteriosclerotic heart disease with 
hypertension, evaluated as 30 percent disabling, effective 
from May 29, 1979.   The veteran appealed the ROs decision 
to the Board.  

In March 1981, Brian Anziska, M.D. reported that the veteran 
could not undergo back surgery because of his heart disease.  
It was decided that surgery would be hazardous.

In an April 1981 written statement, Dr. Kahn reported that 
the veteran remained disabled for gainful employment as a 
result of his service-connected heart disease. 

The veteran testified at a personal hearing at the RO in 
April 1981.  He stated that he last worked in 1977.  He was 
retired by the military and as a civilian because of his 
service-connected heart disability.  He complained of 
palpitations, shortness of breath and unconsciousness.  These 
symptoms were caused by physical and mental stress.  He lost 
consciousness 10 to 15 times per year.  He stated that he was 
not able to work because of this condition.  

The veteran was again examined by VA in May 1981.  His 
complaints included fainting, palpitations, chest pains, 
dizziness, shortness of breath, and feeling tired all the 
time.  The examiner diagnosed coronary artery disease with 
single vessel involvement (circumflex) in 1978 and angina, 
and hypertension.  The examiner characterized the veterans 
heart disease as functional class II to III.  

In September 1981, the veteran submitted additional records 
from Mount Sinai Hospital to the RO showing treatment for 
heart disease, dated in 1978.  In May and July 1982, he also 
provided an article (Newsday) and an excerpt from a medical 
text (New England Journal of Medicine) indicating that an 
uncommon heartbeat irregularity known as atrial fibrillation 
could be deadly.  He testified at a personal hearing before 
the Board in July 1982.

The Board granted a disability rating of 60 percent for the 
veterans service-connected arteriosclerotic heart disease 
with hypertension in September 1982.

The RO implemented the Boards decision in November 1982.  A 
60 percent disability rating was assigned for the veterans 
service-connected arteriosclerotic heart disease with 
hypertension, effective from May 29, 1979. 

The president of Jacks Cookie Company notified the veteran 
in March 1983 that he would not hire him as a warehouse 
supervisor because the position would be too physically 
demanding in light of his medical history.

In March and April 1983, Dr. Kahn reported that despite 
medication, the veteran continued to suffer from atypical 
angina pectoris and syncopal episodes and remained disabled 
for gainful employment as a result of his service-connected 
heart disease.

The veteran testified at a personal hearing before the RO 
(individual unemployability claim) in November 1983.  He 
stated that he was not able to work because of his service-
connected heart condition.  He was not able to drive, climb 
steps, perform light manual labor, or perform office work for 
eight hours.  He could not walk more than two to three 
blocks.

On VA examination in December 1984, the veterans complaints 
were consistent with those noted above.  He could not walk 
long distances without symptoms and was not able to 
physically exert himself.  His palpitations occurred five to 
ten times per day and lasting a few to twenty seconds.  They 
occurred at rest and especially with exertion.  Pertinent 
diagnoses included hypertension; supraventricular tachycardia 
(palpitations, five to ten times per day) and Stokes-Adams 
syncopes (ten to twenty times per year); arteriosclerotic 
heart disease with angina; and status post transient ischemic 
attack.  The veterans cardiac status was III and his 
prognosis was 4.

The veteran was next examined by VA in April 1985.  He 
complained of syncopal attacks with and without palpitations 
and chest pain, lightheadedness, dizziness and feeling tired.  
The examiner diagnosed essential hypertension and said to 
have [illegible] coronary arteriosclerosis ECG physiological 
left axis deviation.

Nathaniel Plotkin, M.D. diagnosed the veteran as having 
accelerated hypertension in May 1985.

In July 1985, the veteran provided records from Downstate 
Medical Center showing treatment for a back disorder in 1981.  
He also submitted VA treatment records dated in 1977, showing 
treatment for back and heart disorders. 

Dr. Kahn submitted an additional statement of the veterans 
behalf in July 1985.  He reported that the veteran was 
disabled from all gainful employment as a result of his 
service-connected heart disease.

The veteran testified at a personal hearing before the Board 
(individual unemployability claim) in November 1986.

A written statement from the veteran and additional VA 
records dated in 1982 were received by the RO in March 1987.  
These records showed that the veteran was treated for heart 
disease, bronchitis and hearing loss.  

On April 29, and July 22, 1988, the veteran submitted a claim 
of entitlement to an increased disability rating for his 
service-connected heart disease to the RO.  In support of his 
claim, he provided medical records and a statement from 
Anthony J. Spataro, M.D. dated in 1987 indicating that he 
suffered from a left elbow disorder.

The veteran was hospitalized at the University Community 
Hospital in May 1988 for treatment of unstable angina 
pectoris, coronary heart disease, paroxysmal atrial 
fibrillation-flutter, and hypertension.  His angina had been 
occurring with minimal physical activity, including walking a 
few feet into the emergency room.  Following a change in his 
medications, he had no further symptoms of angina.  He walked 
on the treadmill for five minutes and developed .8 
millimeters of sinus tachycardia (ST) depression in inferior 
and lateral leads but had no angina.  It was concluded that 
the angina was related to the underlying coronary artery 
disease and became unstable because of bleeding from a 
duodenal ulcer.  On discharge from the hospital, Thomas W. 
Woodrow, M.D. indicated that the veteran was not to do any 
strenuous activity for the moment and return for follow-up 
evaluation in one week.

On July 19, 1988, Thomas W. Woodrow, M.D. stated that the 
veteran had severe angina pectoris with known underlying 
coronary artery disease documented by cardiac 
catheterization.  He suffered from angina with mild activity 
despite medications, as well as a history of paroxysmal 
supraventricular arrhythmias that were difficult to control 
in the past.  Dr. Woodrow concluded that the veteran was 
totally disabled currently and for the indefinite future due 
to heart disease and low back disorder.

John Putman, D.O. reported in August 1988 that the veteran 
was totally disabled and unable to perform any type of work 
because of his history of cardiac problems, including 
coronary artery disease with a recent episode of unstable 
angina and cardiac arrhythmias.  

The veteran further provided VA treatment notes dated in 
August and October 1988.  On examination in August 1988, the 
veteran stated that he could walk only one block without 
angina.  This occurred daily.  In October 1988, he reported 
that he was able to walk only 20 feet before developing 
angina.  This occurred ten times per day.  The examiners 
assessment was increased angina, possibly unstable.

The veteran underwent cardiac catheterization in October 
1988.  The final impression was unstable angina with 
prolonged ischemic chest pain, atherosclerotic coronary 
artery disease, and moderate left ventricular dysfunction.  
The veteran then underwent two vessel aorto-coronary bypass 
surgery at Tampa General Hospital.

In March 1989, the veteran testified at a personal hearing at 
the RO.  He complained of daily angina on exertion, 
palpitations (10 times a day), black outs (10 to 20 times a 
year), edema of the legs, and shortness of breath on 
exertion.  His angina was caused by walking one block and 
lifting.  

The hearing officer granted the veteran a 100 percent 
schedular disability rating for service-connected 
arteriosclerotic heart disease with hypertension and status 
post coronary artery bypass graft in March 1989.  The RO 
implemented this award in April 1989, effective from October 
13, 1988.  The 60 percent disability rating was scheduled to 
resume on December 1, 1989. 

The veteran again testified at a personal hearing at the RO in 
August 1989.  He stated, in pertinent part, that he had been 
totally disabled because of his service-connected heart 
disease for years.   At the time of his personal hearing, he 
submitted an article from the New York Times that indicated 
that arrhythmia was life threatening, as well as additional VA 
records dated in 1976 and 1977 (including a report of 
hospitalization from the Brooklyn, New York VA Medical Center) 
showing treatment for heart disease, an April 1989 report of 
hospitalization from University Community Hospital, a March 
1988 gastroenterology report of examination by Robert C. 
Guagenti, D.O., and a June 1989 exercise stress test.

On VA examination in November 1989, the veteran stated that 
since his heart surgery he still had jaw pain and pain in his 
left arm on exertion.  He took Nitroglycerin once every three 
to four days and was able to walk one to two blocks before 
experiencing angina.  Pertinent diagnoses included 
hypertension, coronary artery disease and status post bypass 
surgery.  The veterans heart disease was classified as class 
II-III.  The examiner further stated that the veterans 
symptoms, although significant, had been stable for a long 
time.

In January 1990, the RO granted the veteran entitlement to a 
permanent and total rating for his service-connected heart 
disease, effective from October 1988, and entitlement to 
service connection for a residual scar of the left medial 
upper leg, donor site for bypass graft, evaluated as 
noncompensable, effective from August 1989.  The veteran 
appealed the ROs decision to the Board.  The veteran 
testified at a personal hearing at the RO in September 1990.  
In his notice of disagreement and substantive appeal and at 
his personal hearing, he argued, in essence, that he was 100 
percent disabled because of his service-connected heart 
disease at the time he originally filed his claim in 1978 or 
1977.

In March 1992, the Board granted the veteran entitlement to 
an effective date of July 19, 1988, for a 100 percent 
schedular disability rating for his service-connected heart 
disease.  The Board found that the veteran submitted his 
claim for an increased disability rating for service-
connected heart disease on July 22, 1988, and that a medical 
statement dated July 19, 1988, was the first clinical 
documentation that the veterans service-connected heart 
disease involves angina on moderate exertion.  The RO 
implemented this decision in April 1992.  

In December 1993, the veteran claimed entitlement to an 
effective date earlier than July 19, 1988, for the award of a 
100 percent schedular disability rating for his service-
connected heart disease.  He argued on appeal that he had been 
totally disabled since August 1977 and that the Internal 
Revenue Service, Civil Service and Social Security 
Administration had considered him totally disabled since that 
time.

Additional evidence was obtained on conjunction with the 
veterans claim.  The veteran submitted an August 1977 
electrocardiogram (EKG); a June 1978 treatment record from 
Dr. Kahn showing that the veterans heart disease had its 
onset in January 1978; a duplicate copy of an April 1979 
letter from Dr. Kahn; duplicate copies of VA treatment 
records dated in 1977; copies of 1978 SSA documents 
indicating that he had been disabled since October 1977; and 
duplicate copies of a May 1978 cardiac catheterization and 
exercise electrocardiogram from Mount Sinai Hospital.  He 
also submitted Civil Service retirement records dated in 1978 
and 1979 showing that he was determined to be unable to 
perform his duties (administrative supply technician) or be 
reassigned because of disability.

A June 1978 Cardiovascular Medical Report from Department of 
Social Services Bureau of Disability Determinations showed 
that the veterans heart disease was characterized as Class 
I. 

August 1978 medical records from Nathaniel Plotkin, M.D. 
indicated that the veteran could not work at fast rate 
because of heart disease.  His prognosis guarded because of 
poor response to therapy.  Dr. Plotkin characterized 
veterans heart disease as Class III, C.  Functional class 
III is for marked limitation of functional activity, 
comfortable at rest but symptoms caused by less than ordinary 
activity.  Therapeutic classification C is for patients with 
cardiac disease whose ordinary physical activity should be 
moderately restricted and whose more strenuous habitual 
efforts should be discontinued.  

A January 1979 report of examination from  Sidney Dann, M.D. 
indicated that the veterans heart disease was severe enough 
to merit disability even in light of his sedentary 
occupation.

The veteran testified at a personal hearing at the RO in June 
1995.  He indicated that in 1977 he was retired by the Civil 
Service because of his service-connected heart disability and 
that he had been awarded SSA benefits.

Also provided by the veteran were January 1996 statements 
from the veterans wife and mother in law.  They stated that 
since 1977 they had observed that the veteran blacked out ten 
to twenty times per year and suffered heart palpitations and 
angina pectoris daily.

The veteran testified at a personal hearing before the Board 
in February 1998.  He stated that he had been totally disabled 
since August 1977 and that his Civil Service and SSA records 
had not been obtained and considered.  


Legal analysis

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended to compensate, as far as can practicably 
be determined, the average impairment of earning capacity 
resulting from such disorder in civilian occupations.  38 
U.S.C.A. § 1155 (West 1991).

In this case, the veterans service-connected heart disease 
was evaluated pursuant to 38 C.F.R. § 4.104, Diagnostic Code 
7005.  This regulation provided that a 100 percent disability 
rating was warranted during and for 6 months following acute 
illness from coronary occlusion or thrombosis, with 
circulatory shock, etc.; and after 6 months, with chronic 
residual findings of congestive heart failure or angina on 
moderate exertion or more than sedentary employment 
precluded.

The general rule for an award of increased compensation, as 
for allowances of other claims, is set out in 38 U.S.C.A. § 
5110(a) which provides that, unless otherwise specified, the 
effective date for a claim for an increase shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  
38 U.S.C.A. § 5110(a) (West 1991) (emphasis added); see also 
38 C.F.R. § 3.400(o)(1) (1998).  An exception to the general 
rule is specified in 38 U.S.C.A. § 5110(b)(2) which provides:

The effective date of an award of 
increased compensation shall be the 
earliest date as of which it is 
ascertainable that an increase in 
disability had occurred, if application 
is received within one year from such 
date.

38 U.S.C.A. § 5110(b)(2) (West 1991) (emphasis added); see 
also 38 C.F.R. § 3.400(o)(2) (1998).  Accordingly, the United 
States Court of Veterans Appeals (Court) has held that 
evidence in a claimants file which demonstrates that an 
increase in disability was ascertainable up to one year 
prior to the claimants submission of a claim for VA 
compensation should be dispositive on the question of an 
effective date for any award that ensues.  Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1992); see also Scott v. 
Brown, 7 Vet. App. 184, 188 (1994).

The Board assigned an effective date of July 19, 1988, for an 
award of a 100 percent schedular disability rating for the 
veteran service-connected heart disease in March 1992.  When 
the Board disallows a claim, a claim based upon the same 
factual basis may not be considered.  38 U.S.C.A. § 7104(b) 
(West 1991).  A decision of the Board is final unless the 
Chairman orders reconsideration.  38 U.S.C.A. §§ 7103(a) and 
7104(a) (West 1991 & Supp. 1998); 38 C.F.R. § 20.1100 (1997).  
The appellant submitted a statement to the RO in December 
1993, wherein he requested reconsideration of entitlement 
to an earlier effective date for 100%.  However, this was 
not a proper motion for reconsideration of the March 1992 
Board decision.  A motion for reconsideration must be filed 
with the Board, not the RO.  See 38 C.F.R. § 20.1001 (1997). 

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  The 
Court has held that, if there is new and material evidence to 
reopen a claim, there is a well-grounded claim.  Gobber v. 
Derwinski, 2 Vet. App. 470 (1992).  When presented with a 
claim to reopen a previously finally denied claim, the 
Department must perform a two-step analysis.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  If it is, the new evidence must be 
reviewed in the context of the old to determine whether the 
prior disposition should be altered.  Id.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, No. 98-
7017, slip op. at 9, 17 (Fed.Cir. Sept. 16, 1998); 38 C.F.R. 
§ 3.156(a) (1998) (emphasis added). 

VA is directed to consider the evidence that has been added 
to the record since the last final disallowance of the claim 
on any basis, including a decision refusing, because of a 
lack of new and material evidence, to reopen a previously and 
finally disallowed claim.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  The evidence must be reviewed in light of the 
pertinent statutes and regulations.  Wilkinson v. Brown, 8 
Vet. App. 263, 268 (1995).  The Court has summarized the law 
on the first step of the reopening process as follows: 

Hence, in order to warrant reopening a 
previously and finally disallowed claim, 
the newly presented or secured evidence 
must be not cumulative of evidence of 
record at the time of the last prior 
final disallowance and must tend to prove 
the merits of the claim as to each 
essential element that was a specified 
basis for that last disallowance of the 
claim.

Evans, 9 Vet. App. at 284.

The evidence received subsequent to March 1992 is presumed 
credible for the purposes of reopening the appellants claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  

As detailed above, in March 1992 the Board found that the 
veteran submitted his claim for an increased disability 
rating for service-connected heart disease on July 22, 1988, 
and that a medical statement dated July 19, 1988, was the 
first clinical documentation that the veterans service-
connected heart disease involves angina on moderate 
exertion.  

For the purpose of reopening the claim, there must be 
evidence that is new and material to the issue of whether 
there is an earlier date of claim or whether it can be 
factually ascertained that the veteran was entitled to a 100 
percent rating in the one-year time frame immediately 
preceding the receipt of the July 22, 1988, claim.  See 
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2). 

Since the March 1992 Board decision, the veteran has 
provided:  (1) his own lay statements, including testimony 
presented at personal hearings in July 1995 and February 
1998; (2) an August 1977 EKG; (3) a June 1978 treatment 
record from Dr. Kahn; (4) a duplicate copy of an April 1979 
letter from Dr. Kahn; (5) duplicate copies of VA treatment 
records dated in 1977; (6) copies of 1978 SSA documents; (7) 
duplicate copies of a May 1978 cardiac catheterization and 
exercise electrocardiogram from Mount Sinai Hospital; (8) 
Civil Service retirement records dated in 1978 and 1979; (9) 
a June 1978 Cardiovascular Medical Report from Department of 
Social Services Bureau of Disability Determinations; (10) 
August 1978 medical records from Nathaniel Plotkin, M.D.; 
(11) a January 1979 report of examination from  Sidney Dann, 
M.D.; and (12) January 1996 statements from his wife and 
mother in law. 

Some of the records (items 4, 5, and 7) are duplicative as 
they were of record at the time of the March 1992 Board 
decision.  Therefore, they are not new.

The veterans lay statements (item 1), including his 
contentions that he has been totally disabled because of his 
service-connected heart disease since 1977, are cumulative 
and not new.  See Paller v. Principi, 3 Vet. App. 535, 538 
(1992) (distinguishing corroborative evidence from cumulative 
evidence).  Moreover, the statements presented by the veteran 
with respect to the severity of his disability are not 
competent as he lacks medical expertise and is not qualified 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Savage v. Gober, 10 Vet. App. 488, 497 
(1997).

Evidence (items 6 and 8) that shows that the veteran was in 
receipt of Civil Service retirement and SSA benefits is 
cumulative.  There was evidence indicating that the veteran 
was in receipt of these benefits as early as 1977 prior to 
the March 1992 decision.

The remainder of the evidence (2, 3, 9, 10, 11, and 12) is 
new because it was not in the claims file at the time of the 
March 1992 adjudication of the claim for an earlier effective 
date.  The medical records showing treatment for the 
veterans service-connected heart disease are evidence of the 
severity of the condition.  However, this evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim because none of the medical 
evidence was dated between July 19, 1987, and July 19, 1988.  
Therefore, it does not tend to establish either that there is 
an earlier date of claim or that there is factual entitlement 
to a 100 percent schedular rating within one year before the 
previously-established date of claim.  With respect to the 
lay statements offered by the veterans wife and mother-in-
law, these statements are competent as to their observations 
of the veterans symptomatology (since 1977 they had observed 
that the veteran blacked out ten to twenty times per year and 
suffered heart palpitations and angina pectoris daily).  
However, it does not establish that the veteran suffered 
congestive heart failure or angina on moderate exertion or 
that more than sedentary employment was precluded in the year 
prior to the July 22, 1988, claim.   

New and material evidence has not been submitted to reopen 
the claim of entitlement to an effective date earlier than 
July 19, 1988, for an allowance of a 100 percent schedular 
disability rating for service-connected arteriosclerotic 
heart disease with hypertension and status post coronary 
artery bypass graft, and the March 1992 Board decision 
remains final.  38 U.S.C.A. §§ 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998).

Where a claimant refers to a specific source of evidence that 
could reopen a finally denied claim, VA has a duty to inform 
him of the necessity to submit that evidence to complete his 
application for benefits.  See Graves v. Brown, 6 Vet. App. 
166, 171 (1994).  VA has no outstanding duty to inform the 
veteran of the necessity to submit certain evidence, 
38 U.S.C.A. § 5103(a) (West 1991), in this case, because 
nothing in the record suggests the existence of evidence that 
might reopen the finally denied claim of entitlement to an 
effective date earlier than July 19, 1988, for an allowance 
of a 100 percent schedular disability rating for service-
connected arteriosclerotic heart disease with hypertension 
and status post coronary artery bypass graft.  The veteran 
has referred to no treatment received for this heart disease 
between July 1987 to July 1988.  Accordingly, the Board 
concludes that VA did not fail to meet its obligations with 
regard to this claim under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to an effective date earlier than July 
19, 1988, for an allowance of a 100 percent schedular 
disability rating for service-connected arteriosclerotic 
heart disease with hypertension and status post coronary 
artery bypass graft is not reopened.


REMAND

Entitlement to service connection for a low back disorder on 
a direct basis and as secondary to service-connected 
arteriosclerotic heart disease with hypertension and status 
post coronary artery bypass graft

The RO denied entitlement to service connection for a low 
back disorder on a direct basis and as secondary to service-
connected arteriosclerotic heart disease with hypertension in 
December 1982.  There is an undated  portion of a letter 
notifying the veteran of this decision, although it appears 
to discuss only the direct service connection aspect of the 
claim.  Regardless, the veteran submitted a notice of 
disagreement with the ROs decision in April 1983.  
Therefore, he is owed a statement of the case on that issue, 
so that he may perfect an appeal if he continues to take 
issue with that claim.  See 38 C.F.R. §§ 19.29, 19.30, 19.31 
(1998).

Accordingly, in order to assure due process, this case is 
remanded for the following:

1.  Prepare a statement of the case on 
the issue of entitlement to service 
connection for a low back disorder on a 
direct basis and as secondary to service-
connected arteriosclerotic heart disease 
with hypertension and status post 
coronary artery bypass graft that 
includes a summary of the evidence and a 
summary of the applicable laws and 
regulations, with a discussion of how the 
laws and regulations affect the 
determination.  

2.  Provide the statement of the case to 
the veteran and his representative and 
notify him of the time limit within which 
he must respond in order to perfect an 
appeal of this claim to the Board.

Thereafter, if, and only if, the appellant files a timely and 
adequate substantive appeal, return the issue to the Board 
for appellate review.  He is free to submit 
additional evidence or argument to the RO on remand.  Quarles 
v. Derwinski, 3 Vet. App. 129 (1992); Booth v. Brown, 8 Vet. 
App. 109 (1995); and Falzone v. Brown, 8 Vet. App. 398 
(1995).  The purpose of this REMAND is to comply with all due 
process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (Historical and Statutory Notes) (West Supp. 1998).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision 
constitutes the date of mailing and the copy of this decision 
that you have received is your notice of the action taken on 
your appeal by the Board of Veterans Appeals.  Appellate 
rights do not attach to those issues addressed in the remand 
portion of the Boards decision, because a remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (1998). 
- 2 -
